The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 26, 2021 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed February 26, 2021.  Acknowledgement is made of the amendment to Claim 1 further wherein the amount of levetiracetam in the claimed pharmaceutical composition effectively ranges from 0.1 to 350 mg.

Priority
This application, 14/776,378, filed 09/14/2015, is a national stage entry of PCT/US14/29362, International Filing Date: 03/14/2014.  PCT/US14/29362 claims priority from provisional application 61/800,191, filed 03/15/2013.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejections

The rejection of Claim 1 under 35 U.S.C. 103(a) as being unpatentable over Gallagher et al. in US 2011/0212928 in view of Sabbagh et al. in BMC Neurology 11:21, 1 – 6 (2011) is rendered moot and is withdrawn in response to Applicant’s claim amendment and persuasive arguments drawn to unexpected synergistic properties of the claimed pharmaceutical composition.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a pharmaceutical composition comprising levetiracetam or a pharmaceutically acceptable salt, hydrate, solvate, polymorph, or prodrug thereof and donepezil or a pharmaceutically acceptable salt, hydrate, solvate, or polymorph or prodrug thereof, wherein the levetiracetam or the pharmaceutically acceptable salt, hydrate, solvate, polymorph, or prodrug thereof is in an extended release form, a controlled release form, a prolonged release form, a sustained release form, a delayed release form, or a slow release form, wherein the levetiracetam or the pharmaceutically acceptable salt, hydrate, solvate, or polymorph or prodrug thereof is present in an 
The closest prior art is described as follows:
Gallagher et al. as discussed in the now withdrawn 103(a) rejection is representative of the closest prior art.  Gallagher teaches an extended release composition comprising the SV2A inhibitor levetiracetam and the acetylcholinesterase inhibitor (AChEI) donepezil for treating CNS disorders with cognitive impairment (e.g. Alzheimer’s disease), wherein the SV2A inhibitor is present in an amount of 0.07 – 350 mg and the acetylcholinesterase inhibitor is present in an amount of 0.1 – 10 mg and wherein the composition is in separate dosage form packaged together or in a unit dosage form.  Gallagher neither teaches nor suggests a composition wherein the composition comprises levetiracetam in an extended release form and the donepezil is not in an extended release form.
Applicant has persuasively argued that, contrary to the rationale set forth in the now withdrawn rejection, it would not have been prima facie obvious to combine the known immediate release donepezil (10 mg) composition of Sabbagh with the composition of Gallagher for treating Alzheimer’s disease because Sabbagh teaches 
Further, as disclosed in Exhibit E (Remarks filed September 14, 2018, Fig. 5C), levetiracetam potentiates the effect of a dose of donepezil in improving cognition Because it was not known prior to the time the invention was made that levetiracetam unexpectedly potentiated the effect of donepezil in improving cognitive function, one of ordinary skill would not have been motivated to administer a lower (subtherapeutic) dose of donepezil to a subject in need thereof.  Moreover, there would have been no motivation for one of ordinary skill in the art to combine the two agents and, moreover, to deliver one agent, levetiracetam, in extended release form and the other agent, donepezil, in non-extended release form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628